Citation Nr: 1435151	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-38 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to an increased rating for left knee arthritis.

3.  Entitlement to an increased rating for gouty arthritis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from March 1997 to March 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran's appeal was remanded by the Board in March 2014.  Review of the record reveals that there has been substantial compliance with the directives of those remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

At the time he submitted his substantive appeal, the Veteran requested a hearing before the Board in conjunction with his claim.  However, in October 2011, he withdrew that request and asked that his appeal be forwarded to the Board without further delay.  Accordingly, the Board finds that his hearing request has been withdrawn.  

In a July 2014 statement, the Veteran raised the issue of entitlement to service connection for insomnia to include as secondary to service-connected sleep apnea, and entitlement to an increased rating for service-connected sleep apnea.  Review of the record does not show that these claims have been addressed by the Agency of Original Jurisdiction (AOJ); they are therefore referred for the appropriate development.

The issues of entitlement to increased ratings for left knee arthritis and gouty arthritis of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AOJ.


FINDING OF FACT

The preponderance of the medical shows that the Veteran does not have a left foot disability that was present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected left knee arthritis and gouty arthritis of the right foot.


CONCLUSION OF LAW

The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  May 2009, October 2013, and March 2014 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 2009 and March 2014 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The November 2013 VA examination, taken together with the April 2014 addendum opinion, are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examination and addendum, collectively, are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset, frequency, duration, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

The Veteran asserted in his April 2009 notice of disagreement that his foot disability is the proximate result of activity in service, secondary to his participation in the weight reduction program.  Alternatively, he asserts that his left foot disability is a discrete manifestation of his systemic gout disability.  The record reflects that service connection is already in effect for gouty arthritis of the right foot; thus, the issue before the Board is whether the Veteran has a left foot disability, and if so, if it was caused by his in-service weight loss program, or whether his gout (a systemic condition) has manifested in his left foot.

His service treatment records reflect periodic examinations which showed no abnormalities of the feet on examination in October 1997, September 1998, and September 1999.  However, in October 1999 he was treated for tenderness and pain in the right fifth toe, assessed as cellulitis and an overgrown toenail; a follow-up record noted continued right foot pain, which was the assessment.  Further, laboratory test results show abnormally high levels of uric acid in September 1998 (8.2), September 1999 (9.6), October 1999 (8.7), and November 1999 (10.0); the normal range of results in 2.9 to 8.1.

After service, October 2008, November 2008, and September 2010 VA treatment records reflect that the Veteran was seen on several occasions for right foot pain, and noted to have a history of gout; these records also reflect ongoing prescriptions for allopurinol, a medication used to treat gout.  Further, the June 2013 Veterans Health Administration (VHA) opinion concluded that because the Veteran reported right foot pain in service, had documented high uric acid levels in service, and was currently being treated for gouty arthritis of the right foot, it was likely that the Veteran's gouty arthritis began during service.  As noted above, service connection is already in effect for gouty arthritis of the right foot.

However, the preponderance of the evidence does not establish that the Veteran has gouty arthritis of the left foot.  The November 2013 VA foot examiner noted that there was no evidence of a left foot condition in the service or post-service treatment records, and that the Veteran had no pressure point calluses on the left foot on examination.  Further, although the Veteran reported to the November 2013 VA non-degenerative arthritis examiner that he had an episode of gout in his left foot, the record only documented gout episodes in the right big toe and left wrist; physical examination did not show active or acute gout in the lower extremities on examination.  Moreover, the November 2013 VA foot examiner's April 2014 addendum opinion found that it was less likely than not that the Veteran's service-connected right foot gout, being systemic, was present in the left foot.  She noted that while "gout may be a systemic condition, he predominance of medical literature would suggest that the clinical presentation of the condition does not attack each and every joint of the anatomy."  She further found that medical literature supports unilateral presentation, which was evident in the Veteran as it affected his left wrist, but not his right.

To the extent that the Veteran asserted to the VA examiners that he experienced a gout attack in his left foot, he is competent to report experiencing symptoms that may be consistent with the gout attacks he has experienced in his right foot.  However, determination of gout affecting a joint is made through extraction of fluid from that joint, with laboratory analysis.  Thus, the Veteran's assertions that the symptoms he experienced constituted a gout episode are not competent medical evidence; the Board finds the VA examiner's clinical findings, especially after physical examination at the November 2013 VA non-degenerative arthritis examination, more probative to establish whether or not gouty arthritis exists in the left foot.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The preponderance of the evidence also does not establish that the Veteran has a left foot disability other than gouty arthritis.  The November 2013 VA foot examiner completed a physical examination of the Veteran and noted dry scaliness to mid callus formation generalized over the plantar surface of the left foot, but stated that these were not medically classified as a foot condition.  The remaining post-service medical evidence does not reflect clinical findings of left foot arthritis or other musculoskeletal disability, to include residuals of a left foot injury (which the Veteran also denied experiencing at the November 2013 VA examination).  For these reasons, the Veteran's claim for service connection for a left foot disability cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left foot disability is denied.


REMAND

In an October 2013 rating decision implementing the Board's grant of service connection for left knee arthritis, the RO assigned a noncompensable (0 percent) rating.  In a February 2014 statement, the Veteran disagreed with the assigned rating.  Although a July 2014 rating decision increased the rating to 10 percent disabling, the Veteran has not indicated that this action satisfied his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Similarly, in the October 2013 rating decision the RO assigned a noncompensable rating for gouty arthritis of the right foot.  In an August 2014 statement, the Veteran disagreed with the assigned rating.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Because the record also does not indicate that a Statement of the Case has been issued with respect to either of the Veteran's notices of disagreement, remand is required so that a Statement of the Case can be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues of entitlement to increased ratings for left knee arthritis and gouty arthritis of the right foot are REMANDED for the following action:

Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to increased ratings for left knee arthritis and gouty arthritis of the right foot.  38 C.F.R. § 19.26.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the October 2013 rating decision must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal as to either issue, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


